Citation Nr: 1738010	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-15 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date prior to January 14, 2008, for the award of service connection for erectile dysfunction and special monthly compensation (SMC) based on loss of use of a creative organ.

2.  Entitlement to an initial compensable rating for erectile dysfunction.

3.  Entitlement to an initial rating in excess of 20 percent prior to July 8, 2014, and in excess of 60 percent thereafter for voiding dysfunction (previously prostate cancer, status post prostatectomy).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Alexander Panio, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1967 to June 1969, including combat service in the Republic of Vietnam, for which he received a Purple Heart and Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.   The Veteran withdrew his Board hearing request in March 2016.

In July 2016, the Board remanded this case for further development.  


FINDINGS OF FACT

1.  The Veteran's service-connected erectile dysfunction and SMC was awarded secondary to his prostate cancer, which was diagnosed on January 14, 2008.  

2.  The Veteran has not manifested a penile deformity at any point during the appeal period. 

3.  Prior to December 6, 2010, the evidence of record does not indicate urinary tract infections causing recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management; urinary retention requiring intermittent or continuous catheterization; daytime voiding intervals of less than one hour or awakening to void 5 or more times per night; or requiring absorbent materials which must be changed 2 to four times daily.

4.  From December 6, 2010, to February 24, 2011, the evidence of record shows the Veteran generally required wearing absorbent materials that required changing 2 to 4 times per day.

5.  Since February 24, 2011, the evidence of record shows the Veteran has generally been required to wear absorbent materials which required changing more than 4 times per day.

 
CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 14, 2008, for the award of service connection for erectile dysfunction and SMC based on loss of use of a creative organ are not met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.310, 3.400, 3.157 (2014). 

2.  The criteria for an initial compensable drating for erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.350, 4.3, 4.7, 4.10, 4.14, 4.31, 4.115b, Diagnostic Code 7522 (2016).   

3.  Prior to December 6, 2010, the criteria for an initial rating in excess of 20 percent for voiding dysfunction are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.115a, 4.115b, Diagnostic Code 7527 (2016).   

4.  For the period from December 6, 2010, to February 24, 2011, the criteria for a rating of 40 percent for voiding dysfunction are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.115a, 4.115b, Diagnostic Code 7527 (2016).   

5.  Since February 24, 2011, the criteria for a rating of 60 percent for voiding dysfunction are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.115a, 4.115b, Diagnostic Code 7527 (2016).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date - Erectile Dysfunction and SMC

The Veteran has been granted service connection for erectile dysfunction and SMC secondary to his prostate cancer and resulting surgery, effective January 14, 2008.  Generally, the effective date for an award of compensation is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b).  In this case, although erectile dysfunction appears to have been diagnosed prior to 2008, the Veteran does not contend and the evidence of record does not show that he ever filed a claim specifically for service connection for erectile dysfunction.  See 38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015); Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that medical evidence did not constitute an informal original claim under § 3.155(a) for secondary service connection for a psychiatric condition, because "[t]he mere presence of the medical evidence does not establish an intent on the part of the veteran to seek secondary service connection for the psychiatric condition").  Indeed, service connection and SMC appear to have been granted sua sponte by the RO. 

As such, the effective date of the grant of service connection is the date that entitlement arose.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310; Wallin v. West, 11 Vet. App. 509 (1998).  The Veteran's prostate cancer was found to have first manifested on January 14, 2008.  See July 2016 Board decision.  As such, no grant of service connection premised on a secondary basis to the Veteran's prostate cancer could predate January 14, 2008.  Therefore, the criteria for an earlier effective date for service connection for erectile dysfunction and SMC are not met.  38 C.F.R. § 3.400.


II.  Increased Ratings

In the July 2010 rating decision currently on appeal, the RO granted service connection for prostate cancer and erectile dysfunction.  A noncompensable (0 percent) disability rating was assigned for erectile dysfunction and a 20 percent rating was assigned for his residuals of prostate cancer.  The rating for his residuals of prostate cancer, characterized now as a voiding dysfunction, has since been increased to 60 percent effective July 8, 2014.  The Veteran is also in receipt of special monthly compensation under 38 U.S.C. 1114, subsection (k) and 38 CFR 3.350(a) on account of loss of use of a creative organ.  He asserts that higher disability ratings are warranted based on his symptomatology.  

The Veteran underwent VA examinations for these conditions in June 2010, July 2014, and January 2017.  The Veteran asserts in a March 2016 brief that at his July 2014 examination the he was "not adequately assessed by VA examiner to his prejudice."  However, the examiner reported the same statements advanced in the brief on his examination report.  There is no indication of how this prejudiced the Veteran.  The 2014 examination, like the other two of record, involved a review of the claims file, an in-person interview, and physical testing.  The Board finds these examinations to be adequate to evaluate the impact of the Veteran's disability on his earning capacity as the effects of the condition have been measured and described in sufficient detail so that the Board's evaluation will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
 
Disability evaluations are determined by application of a schedule of ratings based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability or the same manifestation of a disability under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

A.  Erectile Dysfunction

The Veteran has stated that he is unable to obtain an erection despite multiple trials of different medications and apparatus.  

Diagnostic Code 7522 provides that deformity of the penis with loss of erectile power is rated 20 percent disabling.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  

The Veteran's inability to obtain an erection is being compensated as loss of a creative organ.  38 C.F.R. § 3.350.  A higher disability rating is unavailable without a deformity of the penis.  38 C.F.R. § 4.115b.  The Veteran has stated that his penis is smaller since his May 2008 prostatectomy and that this should be construed as a deformity.  A July 2013 letter from the Veteran's private physician states that the Veteran has observed decreased penile length and girth.  

While the Veteran is presumably competent to attest to the relative size of his own penis, this does not sufficiently indicate a penile deformity, and the Veteran lacks the medical training and expertise necessary to provide a probative opinion on whether he has such a deformity.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Critically, all three VA examiners have found the Veteran to have a normal penis with no deformity.  As the record does not otherwise indicate that the Veteran has a penile deformity, the Board finds the most probative evidence of record suggests a lack of deformity and therefore, the criteria for an increased rating for erectile dysfunction are not met.  38 C.F.R. § 4.115b.  To the extent the Veteran reports inability to achieve an erection despite use of medications and apparatus (see June 2017 submission), such symptomatology is compensated via the assignment of SMC.

B.  Residuals of Prostate Cancer - Voiding Dysfunction

The residual effects of the Veteran's prostate cancer and resulting prostatectomy are rated under Diagnostic Code 7527, which requires that prostate gland injuries, infections, hypertrophy or postoperative residuals are to be rated as voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b.  Only the predominant area of dysfunction shall be considered for rating purposes.  Because the areas of dysfunction described below do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a. 

Voiding dysfunctions are to be rated as urine leakage, urinary frequency, or obstructed voiding.  Urine leakage (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence) requiring the wearing of absorbent materials which must be changed less than 2 times per day is rated as 20 percent disabling.  Urine leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, results in a 40 percent rating and leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day receives a 60 percent rating.  

For voiding dysfunctions rated on urinary frequency: daytime voiding interval between one and two hours, or; awakening to void three to four times per night, a 20 percent rating and daytime voiding interval less than one hour, or; awakening to void five or more times per night, a 40 percent rating.  

For voiding dysfunctions rated on obstructed voiding: obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year, merits a noncompensable (0 percent) rating, marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of 1. Post void residuals greater than 150 cc, 2. Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec), 3. Recurrent urinary tract infections secondary to obstruction, 4. Stricture disease requiring periodic dilatation every 2 to 3 months; results in a 10 percent rating and urinary retention requiring intermittent or continuous catheterization, warrants a 30 percent rating.  38 C.F.R. § 4.115a.

Disabilities rated as urinary tract infections requiring long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management, receive a 10 percent rating; recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management, merit a 30 percent rating.  38 C.F.R. § 4.115a. 

For the period prior to July 8, 2014, the Veteran was in receipt of a 20 percent disability rating.  Treatment records from the beginning of the appeal period until December 6, 2010, do not show symptomatology warranting a rating in excess of 20 percent, as nocturia was generally limited to 3 timers per night and the Veteran reported needing 0 or 1 absorbent pads per day.  Furthermore the Veteran did not suffer recurrent symptomatic urinary tract infections requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management and did not experience urinary retention requiring intermittent or continuous catheterization.  Thus, the Board finds that no increase in disability rating is warranted prior to December 6, 2010. 38 C.F.R. §§ 4.115a, 4.115b.

For the period from December 6, 2010, to January 13, 2012 the symptomatology of the Veteran's condition, specifically increased usage of absorbent materials and nocturnia, became more severe with the Veteran generally requiring the use of 4 pads daily and nocturia 5 times per night.  This corresponds to the criteria required for a 40 percent disability rating from December 6, 2010.  Beginning at a February 24, 2011 VA urology appointment, the Veteran began reporting the use of 6-7 pads per day.  

As such, and resolving all reasonable doubt in the Veteran's favor the Board finds that that a 40 percent disability rating is warranted from December 6, 2010, the first medical reports of the Veteran wearing 4 absorbent pads per day and nocturia 5 times per night, and a 60 percent rating as of February 24, 2011, the date of the first reports by the Veteran to a treatment provider that he required 6 pads per day.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527.  Effective January 13, 2012, the Veteran is now in receipt of the maximum schedular disability rating for a voiding dysfunction, which is also the highest schedular rating available under Diagnostic Code 7527.  As such, a higher schedular rating since that time is unavailable.  38 C.F.R. §§ 4.115a, 4.115b.


ORDER

An effective date prior to January 14, 2008, for service connection for erectile dysfunction and SMC based on loss of use of a creative organ is denied.

A compensable rating for erectile dysfunction is denied.

A rating in excess of 20 percent prior to December 6, 2010 for voiding dysfunction is denied.

From December 6, 2010, to January 13, 2012, a 40 percent rating for voiding dysfunction is granted.

Since February 24, 2011, a 60 percent rating for voiding dysfunction is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


